      CASE 0:20-cv-00926-PAM-BRT Document 6 Filed 07/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Antwoyn Terrell Spencer,                                     Civ. No. 20-926 (PAM/BRT)

                     Petitioner,

v.                                                                                ORDER

Warden J. Fikes,

                     Respondent.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

Magistrate Judge Becky R. Thorson dated June 17, 2020. (Docket No. 5.) The R&R

recommended dismissing this lawsuit without prejudice for failure to prosecute.

Petitioner failed to file objections to the R&R in the time permitted to do so. D. Minn. L.

R. 72.2(b).

       In April 2020, the Court informed Petitioner that he must either pay a filing fee for

this action or apply for in forma pauperis (“IFP”) status. (Docket No. 3.) The letter

warned Petitioner that the Court would dismiss his case if he failed to submit either the

filing fee or an IFP application. (Id.) Petitioner has not communicated with the Court in

the three months since the letter’s mailing. Summary dismissal is therefore appropriate.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The R&R (Docket No. 5) is ADOPTED; and
     CASE 0:20-cv-00926-PAM-BRT Document 6 Filed 07/13/20 Page 2 of 2




         2.      This action is DISMISSED without prejudice for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated:        July 13, 2020
                                                          s/Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                              2
